Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	A computer listing text file was submitted 1/18/2019 as an application appendix.  Per 37 CFR 1.96(c), code corresponding to the computer listing text file shall not be printed.  Accordingly, pages 28 – 48 of the original disclosure are deleted as being redundant to the duly filed and entered computer listing text file, “ChartA.txt.”
The application has been amended as follows: 

IN THE SPECIFICATION
	Pages 28 – 48 were deleted.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152